DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-6 are currently pending. This office action is the first office action on the merits of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 3 the claim recites a number average molecular weight of 1,000 or more and 30,000 or less which renders the claim indefinite as it is not clear what the units of this measurement are. Common measurements of this value include g/mol and kg/mol. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Fujiwara (WO  2016-171179 A1; all citations refer to US 2018/0164683 A1 which is used as an English language translation of the document). 
Concerning claim 1 and 6 Fujiwara teaches a resin composition which comprise an alkali soluble resin and a least one resin selected from the group consisting of polyimdies, polybenzoxazoles, polyamideimides precursors thereof and copolymers thereof and a photosensitizer (paragraph 0014). 
The alkali soluble resin particularly is indicated to be obtained by an addition reaction between an aldehyde group and a part of a polymer which is a polymer of aromatic vinyl compounds having a phenolic hydroxy group (paragraph 0023) and which is preferably p-hydroxystyrene or m-hydroxystyrene (paragraph 0024). 
Fujiwara specifically teaches an example which includes 100 parts of a resin A1-1 400 parts of a resin A2-1 1 part of a Nikalac MW-100LM and 20 parts of a photosensitizer (Paragraph 0162 Table 1 Example 9). 
The resin A1-1 is indicated to be made from a poly hydroxystyrene resin reacted with formalin to give a polyhyexoystyene resin in which 35 mol %  of the aromatic hydrogen was methylozied (paragraphs 0151-0152) indicating that the polymer resin includes hydroxystyrene repeating units that have the same structure as that of the claimed monomer unit of the claimed formula I. 
The Resin A2-1 is indicated to be made by 2,2-bis(3-amino-4 hdyroxyphenyl) hexafluorpropane, with 3,3’,4,4’ diphenyl ether tetracarboxylic anhydride with a  terminal blocking agent of 3-amino phenol  to give a polyimide resin that has an imidization ratio of 92 % (paragraph 0154).  Since the amino groups of the reactants react with the carboxylic anhydride group to form an amide group which can then be cyclized by imidization, the partial imidization of the polymer indicates that the polymer will include both imide and amide groups in the polymer backbone and so would be considered to be a polyamideimide. 
Nikalac MW-100Lm is indicated to be an example of a thermally crosslinkable compound that would correspond to a crosslinker and the photosensitizer would correspond to the claimed photoactive compound. 
As such the example of Fujiwara would correspond to the claimed photosensitive composition. 

Concerning claim 3 Fujiwara teaches that the polyimide polymer which would include amide groups of the example indicated in the discussion of claim 1 above is indicated to have a weight average molecular weight of 25,000 (paragraph 0154). 
Fujiwara does not specifically teach that the polyamide imide has a number average molecular weight of 1,000 or more and 30,000 or less. 
However the number average molecular weight is always less than or equal to the weight average molecular weight. This indicates that in the example of Fujiwara the number average molecular weight will be at most 25,000. The Mw/Mn value of the polymer of Fujiwara would be expected to be around 2 as this is a condensation polymer formed by mixing together difunctional reactants also known as a step polymerization reaction which are known to have a Mw/Mn value that is approximately 2. However Mw/Mn value would be required to be more than 25 in order for the Mn value of the polymer to be outside the claimed range. As such the polyamideimide polymer of the example of Fujiwara would have a Mn value which is within the claimed range, and would therefor teach the claimed limitation. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kiuchi (WO 2016/084694 A1; all citations refer to US 2017/0327644 which is used as an English language translation of the document).
Concerning claim 1 Kiuchi teaches a photosensiteive resin composition (paragraph 0014) which is indicated to include a polyimide precursor or a polyimide material which can include a copolymer of a polyimde and a polyamide (paragraph 0026). 
These polymers are indicated to include those that have a chemical formula (I) or (II0 as a main component (paragraph 0028)

    PNG
    media_image1.png
    215
    298
    media_image1.png
    Greyscale

Where R2 has a organic group represented by formula 3 and formula 4 

    PNG
    media_image2.png
    118
    248
    media_image2.png
    Greyscale
. 
Preferred structures of the formula 3 are indicated to includes structures that have amide groups present (paragraphs 0039 0044-0046). This indicates that when the prefered structures of the formula 3 are used in combination with the polyimide structure of formula 2 this polyimide would be a polyamideimide. 
Kiuchi further teaches that the resin having a structure represent by general formula (2) as a main component can be obtained by a method in which the polymide precursor of formula 1 is obtained than subjected to a known imidization reaction (paragraphs 0061-0063). 
The photosensitive resin composition is indicated to be able to also contain other alkali soluble resins besides the resin having a structure represented by general formula (1) or (2) as a main component and specific examples of this include polyhydroxystyrene resin (paragraph 0065). Polyhydroxystyrene resins would the monomer unit represented by the claimed general formula (I). 
Kuichi teaches examples where a polyimide precursor resin (paragraph 0161) which is obtained by the reaction of  2,2-Bis (3 amino-4-hydroxypenyl)hexafluoropropane  (paragraph 0138),4,4’-(hexafluoroisopropylidene)diphthalic anhydride  3,3’,4,4’-diphenyletheretetracaboxylic acid dianhydride (paragraphs 0135-136) and a compound having a structure of (paragraph 0147)

    PNG
    media_image3.png
    147
    356
    media_image3.png
    Greyscale
. 
This polyimide precursor resin would include amide groups that can not be turned into imide groups by imidization.  This precursor resin is then mixed with a quinondiazide photosensitive compound , and a polyhydroxystyrene resin to give a photosensitive resin composition (paragraph 0162). 
Kuichi does not specifically indicate at a polyamideimide polymer is mixed with a polyhydroxystyrene resin. However the exemplary composition indicated by Kuichi differs from the claimed composition only in that the polyimide precursor is not transformed into a polyimide that has amid groups. Kuchi indicates that the desired polymer structure can be formed by a method in which the polymide precursor of formula 1 is obtained than subjected to a known imidization reaction (paragraphs 0061-0063). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the photosensitive composition of Kuichi to use a polyimide resin instead of a polyimide precursor resin to give the claimed composition because Kuichi teaches that the desired resin can be a polyimide formed from polyimide precursor and that the structure of the polyimide and polyimide precuresur are alternatives to one another and these resins preferably include amide groups, and the that the photosensitive composition can include further include polyhydroxystyrene polymers and gives examples of such. 
Concerning claim 5 Kuichi does not specifically teach that content ratio of the mass of the polymer having the particular monomer unit to the polyamide imide is from 90:10 to 70:30. 
Kuichi does teach that the photosensitive resin composition is indicated to be able to also contain other alkali soluble resins besides the resin having a structure represented by general formula (1) or (2) as a main component and specific examples of additional resins include polyhydroxystyrene resin (paragraph 0065).The content of the resin having a structure of formula (1) or (2) of Kuichi is indicated to be 30 wt% or more (paragraph 0065), thereby indicating that the amount of the other resins including the polyhydorxystyrene resin can be up to 70 wt% of the resins in the composition. This would give that the content ratio of the mass of the polymer to the polymer which can be a polyamide imide is from 70:30 to 0:100 which is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the polyhydroxyswtyrene resin of Kuichi in the claimed photosensitive composition because Kuichi teaches an overlapping range with the claimed range. 
Concerning claim 6 the photosensitive resin composition of Kuichi is indicated to include a quinonediazide compound used as a photosensitizer (paragraph 0066) which is a photoactive compound and is further indicated to include a thermal crosslinker  (paragraph 0074). 
It should be noted that the previously indicated example which includes a polyamideimide precursor, and a polyhydroxystyrene resin includes these photosensitizer and thermal crosslinker (paragraphs 0162 and 0180). 
As such these components would be present in the photosensitive resin composition of Kuichi. 

6.	Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2014/0141376 A1).
Concerning claim 1-2, 6 Cho discloses a composition comprising a graft block copolymer a photo acid generator and a crosslinking agent (abstract) thereby providing a photosensitive composition. The photoacid generate corresponds to the claimed photoactive compound and the crosslinking agent corresponds to the claimed cross-linker. 
The graft block copolymer is indicated to comprises a first block copolymer comprising a backbone polymer and a first graft polymer and a second block polymer comprising the backbone polymer and a second graft polymer where the second block copolymer is covalently bonded to the first block polymer  (paragraph 0006). The backbone polymer amount others is indicated to be able to be a a polyamide imide (paragraph 0025).  
The second graft polymer is indicated to be poly phydroxy styrene or  copolymer hydroxystyrene and N-phenyl maleimide (paragraph 0033). 
An example of the graft block copolymer using a norbornene backbone polymer is indicated to have a structure of  (paragraph 0036)

    PNG
    media_image4.png
    355
    514
    media_image4.png
    Greyscale
. 
As such this polymer is a branch polymer that includes the claimed general formula I. 
In the event that a polyamideimide polymer is used as the backbone polymer instead this would provide a polymer having a monomer unit represent by the claimed general formula I and which is also a polyamideimide having a branched structure due to the presence of side chains of the polymer. It should be noted that the claimed limitations as are currently drafted do not require that the polymer having the claimed general formula I and the polyamideimide be separate polymers from one another. As such when polyamideimide polymer is used as the backbone polymer the photosensitive resin composition which results would have the claimed polymers and structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use polyamideimide polymer as the backbone polymer of the graft polymer in the photosensitive composition of Cho resulting in the claimed photosensitive resin composition because Cho teaches that the backbone polymer can be polyamideimide. 
7.	Claim(s) 1, 4, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro (US 2007/0004816 A1).
Concerning claim 1, 4 Yashiro teaches a photocurable resin composition comprising a component A that comprises a carboxyl group that may dissociate in the presence of an acid (paragraph 0009), a cataionically polymerizable compound and a cationic photoinitiator (paragraph 0007). Examples o this component a are indicated to be able to be a (co)polymer (C) (paragraph 0012) specific examples of which are the copolymer of p-isopropenylphenol and t-butyl acrylate and the copolymer of styrene and 2-benzylpropyl (meth)acrylate (paragraph 0043).  When the copolymer of p-isopropenyl phenol and t-butyl acrylate are used this corresponds of the claimed polymer having a monomer unit represented by the claimed general formula (I). 
The photocurable composition is indicated to further be able to include additives such as polyamideimide polymers or oligomers (paragraph 0077). 
Yashiro does not specifically teach the photosensitive resin composition having both a polymer including the claimed monomer unit of the claimed formula I and a polyamideimide, but as is indicated above teaches a photosensitive composition which is indicated to be able to comprises a copolymer of p-isopropenylphenol and t-butyl acrylate and which is indicated to be able to include additives such as polyamideimide. 
It would have been obvious to one of ordinary skill in the art at the time of filling to provide a photosensitive composition comprising a copolymer of p-isopropenylphenol and t-butyl acrylate and a polyamide imide to give the claimed composition because Yashiro teaches that the specific compound A which is required in the composition can be a specific copolymer of p-isopropenylphenol and t-butyl acrylate and that the composition can further include additives such as a polyamideimide and so it would be obvious to use these components together as both are indicated to be useful in the photosensitive composition. 
Concerning claim 6 as is indicated above Yashiro teaches a photocurable resin composition comprising a component A that comprises a carboxyl group that may dissociate in the presence of an acid (paragraph 0009), a cataionically polymerizable compound Band a cationic photoinitiator C (paragraph 0007).
It is preferred that the component B contains epoxy compounds in order to ensure a high cure speed and excellent mechanical strength (paragraph 0048). The component C is is indicated to decompose the ester group of the copolymer C upon exposure to light a generate a substance which initiators the cationic polymerization of the component B (paragraph 0051). The epoxy compounds are each indicated to be multi epxoy compounds (paragraph 0046) and as such would be considered to be crosslinkers. The cationic photointiator C would be considered to be a photoactive compound and as such the composition of Yashiro would include the claimed photoactive compound and cross-linker. 
Conclusion
8.	 Claims 1-6 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763